The court properly denied defendant’s suppression motion. The arresting officers’ recollections were sufficient to establish that a nontestifying officer observed defendant selling drugs, thereby providing probable cause for defendant’s arrest (see People v Ketcham, 93 NY2d 416, 419-420 [1999]; People v Washington, 87 NY2d 945 [1996]).
Defendant did not preserve his challenge to the legal sufficiency of the evidence and we decline to review it in the interest of justice. As an alternative holding, we find that the court’s *470verdict was based on legally sufficient evidence. We also find that it was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Concur — Tom, J.E, Saxe, DeGrasse, Freedman and Román, JJ.